Citation Nr: 0008789	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-19 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota

THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
knee disability, other than a laceration scar of the left 
knee, to include as secondarily due to the service-connected 
left knee laceration scar.

2.  Entitlement to a compensable evaluation for a laceration 
scar of the left knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from November 1952 to 
September 1954.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from October 1998 and January 1999 rating decisions by 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center (IC) in St. Paul, Minnesota.  

In June 1999, the veteran had a hearing before the 
undersigned.  In part, the veteran raised contentions to the 
effect that the Board had committed clear and unmistakable 
error (CUE) in March 1989, when it denied the veteran's 
appeal of entitlement to service connection for arthritis of 
the knees.  However, neither the veteran nor his 
representative has raised specific allegations of error of 
law or fact sufficient to constitute a motion for review of a 
prior Board decision on the grounds of CUE.  In this regard, 
the veteran is referred to the Board's Rules of Practice 
concerning CUE motions contained in 38 C.F.R. Part 20 (1999), 
to include 38 C.F.R. § 20.1404 (b).

Also in June 1999, the veteran raised a request to reopen the 
claim for service connection for right knee disability, to 
include as secondarily due to the service-connected left knee 
disability.  The issue of whether new and material evidence 
has been received to reopen a claim of entitlement to service 
connection for a right knee disability, to include as 
secondarily due to service-connected left knee laceration 
scar, has not been developed for appellate consideration at 
this time and is referred to the RO for appropriate action.



FINDINGS OF FACT

1.  By an unappealed rating action in January 1995, the RO 
denied the veteran's request to reopen a claim of entitlement 
to service connection for arthritis of the left knee. 

2.  Evidence received since the RO's decision in January 1995 
is cumulative or duplicative of that on file at the time of 
the decision or is not so significant, by itself or in 
connection with evidence previously assembled, that it must 
be considered in order to fairly decide the merits of the 
claim of entitlement to service connection for left knee 
disability, other than a laceration scar of the left knee, to 
include due to the service-connected left knee laceration 
scar.

3.  The service-connected laceration scar on the veteran's 
left knee is manifested by subjective complaints only.


CONCLUSIONS OF LAW

1.  The RO's January 1995 decision, which denied the 
veteran's request to reopen a claim of entitlement to service 
connection for arthritis of the left knee, is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.200 (1999)).

2.  The evidence received since the RO's January 1995 
decision is not new and material to reopen the veteran's 
claim of entitlement to service connection for left knee 
disability, other than a laceration scar of the left knee, to 
include due to the service-connected left knee laceration 
scar.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (a) 
(1999).

3.  The criteria for a compensable rating for a laceration 
scar of the left knee have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.41, 4.42, 4.118, Diagnostic Codes 7803, 7804, and 7805 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence to Reopen Service Connection 
Claim

The veteran seeks entitlement to service connection for left 
knee disability other than the service-connected laceration 
scar on his left knee, to include due to an altered gait 
caused by his service-connected left knee laceration scar.  

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, establish that a 
particular disease or injury resulting in disability was 
incurred coincident with service in the Armed Forces, or, if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may legitimately be 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).  Even if the disease at issue is diagnosed 
after the veteran's discharge service, service connection may 
still be granted, when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  For certain disabilities, such as arthritis, service 
connection may be presumed when that disability is shown to a 
degree of 10 percent within one year of the veteran's 
discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

Service connection may also be established when the evidence 
shows that a particular disability is proximately due to or 
the result of a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a) (1999).  In 
this regard, the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals, 
hereinafter Court) has further stated that when aggravation 
of a veteran's non-service-connected condition is proximately 
due to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

After reviewing the evidence, the Board notes that other than 
the service-connected laceration scar on the left knee, the 
only other current disability of the left knee, is the post-
operative residuals of a total left knee replacement.  That 
replacement was necessitated by the presence of arthritis in 
the knee which was the veteran's only left knee disability 
other than the left knee laceration scar.  As will be seen 
below, VA previously denied entitlement to service connection 
for knee disability associated with arthritis.  Accordingly, 
the attendant principles of finality of VA decisions are 
applicable.

In March 1989, the Board denied entitlement to service 
connection for arthritis of the knees, both on a direct and 
secondary basis.  That is the last final disallowance of 
entitlement to service connection for arthritis of the left 
knee on the merits.  However, by unappealed rating actions in 
November 1990, and most recently in January 1995, the RO 
denied requests to reopen the claim for service connection 
for left knee arthritis based on receipt of new and material 
evidence.  Hence, the unappealed November 1990 and January 
1995 RO determinations are final.  38 U.S.C.A. § 7105 (West 
1991).

Generally, a claim which has been previously finally 
disallowed may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.200 (1999).  The exception 
to this rule is 38 U.S.C.A. § 5108 which provides that if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

"New and material evidence" is evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). 

Evidence on file at the time of the RO's January 1995 
decision consisted of the veteran's service medical records, 
the report of a March 1955 VA examination; private medical 
records and statements, dated from September 1985 to March 
1988; VA hospitalization reports dated in September and 
October 1990, and August 1994, VA outpatient treatment 
records, dated from March to June 1987 and March 1993 to 
September 1994; a statement from the veteran's spouse, dated 
in January 1988; and the transcript of a hearing held at the 
RO in March 1988.  Such evidence showed that the veteran 
sustained a laceration of the left knee in service and that 
service connection was granted for the residual scar.  
Although the evidence revealed a history of treatment for 
unspecified knee problems since 1974, there was no competent 
evidence of arthritis of the left knee prior to the 1980's or 
of a relationship between that arthritis and service or any 
service-connected disability.  These records show continuing 
treatment for arthritis of the left knee and, ultimately, 
total left knee replacement in September 1990.

Evidence added to the record since the RO's January 1995 
decision consists of VA medical records, dated in August 
1998, and transcripts of the veteran's hearings held in 
December 1998 and in November 1999.  This additional evidence 
is essentially cumulative in nature.  That is, it does not 
fill the deficits in the evidence that existed in January 
1995.  Both the old and new evidence on file continue to be 
negative for any competent evidence of left knee arthritis in 
service or during the first year after service or any 
evidence of a relationship between the left knee arthritis 
and any service-connected disability.  

During his hearings on appeal, the veteran continued to 
maintain that his left knee problems had caused him to alter 
his gait and had caused the development of arthritis in his 
left knee.  Not only were such arguments considered and 
rejected in January 1995, they are not now supported by any 
competent medical evidence.  While the veteran is qualified 
to report symptoms that are capable of lay observation, he is 
not qualified to render opinions which require medical 
expertise.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  It follows, then, that the additional evidence, by 
itself or in connection with evidence previously assembled, 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim of entitlement to 
service connection for left knee disability, other than the 
service-connected laceration scar, to include due to the 
service-connected left knee laceration scar.  Accordingly, 
the request to reopen that claim is denied.

While the Board has considered and denied this portion of the 
claim on a ground different from the RO, that is, whether the 
veteran has submitted new and material evidence to reopen a 
claim of entitlement to service connection for left knee 
disability rather than whether his claim is well grounded, 
the veteran has not been prejudiced by the Board's decision.  
In conducting a de novo review of the evidence, the RO 
accorded the claim greater consideration than was warranted 
under the circumstances.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  To remand the case to the RO for 
consideration of the issue of whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for left knee disability would be 
pointless, and, in light of the law and regulations cited 
above, would not result in a determination favorable to him.  
VAOPGCPREC 16-92 (O.G.C. Prec. Op. 16-92).

II.  The Left Knee Scar

The veteran seeks entitlement to a compensable rating for a 
laceration scar on his left knee.  As a preliminary matter, 
the Board finds that the veteran's claim is plausible and 
thus well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) 
(a claim of entitlement to an increased evaluation for a 
service-connected disability generally is a well-grounded 
claim). 

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the diagnostic codes of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1999).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 
(1999) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed all evidence of record pertaining to 
the history of the service-connected disability.  The Board 
has found nothing in the historical record which would lead 
to the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability.  In this 
regard, where (as here) entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Although the recorded history of a 
disability is for consideration in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

Other than burn scars or scars of the head, face, and neck, 
scars are rated in accordance with 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, and 7805.  A 10 percent 
evaluation is warranted for scars which are poorly nourished, 
with repeated ulceration or which are painful and tender on 
objective demonstration.  A compensable evaluation may also 
be available on the basis of limitation of function of the 
affected body part.  Limitation of motion of the knee is 
rated in accordance with 38 C.F.R. § 4.71a, Diagnostic Codes 
5260 and 5261.  Under those codes, a noncompensable 
evaluation is warranted when flexion of the leg is limited to 
60 degrees or extension of the leg is limited to 5 degrees.  
A compensable evaluation for limitation of motion of the leg 
requires demonstration of greater restriction of flexion or 
extension.

This appeal stems from the denial of a reopened increased 
rating claim received in April 1998.  Clinical evidence as to 
the disability status of the left knee laceration scar, dated 
from within one year prior thereto, are not of record.  
Indeed, there were no complaints or clinical findings 
relative to the left knee laceration scar when the left knee 
was clinically examined in August 1998.  During his hearing 
before the undersigned in June 1999, the veteran testified 
that scars on his left knee scar were manifested by some 
tenderness and discoloration but that the service-connected 
scar had never really been a problem.  Indeed, the veteran 
acknowledged that when his left knee was replaced, the 
surgeons went through the area of his service-connected scar, 
and that he could not identify which scar was responsible for 
his complaints.  Moreover, despite treatment for arthritis of 
the knees, there is simply no medical evidence to suggest 
that the service-connected left knee scar has been anything 
other than static in nature since his discharge from service.  
There is certainly no evidence that it is poorly nourished 
with repeated ulceration or that it is objectively painful 
and tender or that it is productive of any limitation of left 
knee function.  Absent the requisite manifestations, there is 
simply no basis for a compensable evaluation. 

The Board has considered the possibility of referring this 
case to the Director of the VA Compensation and Pension 
Service for possible approval of an extraschedular rating.  
The governing norm in these exceptional cases is:  A finding 
that the case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(1999).  In this case, however, there is no evidence marked 
interference with employment, such as documentation of work 
missed by the veteran or of termination from employment 
because of his service-connected left knee scar.  Moreover, 
there is no evidence that he has required frequent treatment, 
let alone hospitalization, for that disability.  In essence, 
the record shows that the manifestations of that disability 
are those contemplated by the current evaluation.  It must be 
emphasized that disability ratings are not job-specific.  
They represent as far as can practicably be determined the 
average impairment in earning capacity as a result of 
diseases or injuries encountered incident to military service 
and their residual conditions in civilian occupations.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  
Absent evidence to the contrary, the Board finds no reason 
for referral of this case to the Director of VA Compensation 
and Pension purposes for a rating outside the regular 
schedular criteria.


ORDER

Reopening of the claim of entitlement to service connection 
for left knee disability, other than a laceration scar of the 
left knee, to include due to the service-connected left knee 
laceration scar, is denied.

Entitlement to a compensable rating for a laceration scar of 
the left knee is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 
- 3 -


- 1 -


